Citation Nr: 1753244	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  13-34 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for left ear hearing loss.

2. Entitlement to service connection for right hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for post-traumatic stress disorder (PTSD).

5. Entitlement to an initial rating in excess of 20 percent disabling, prior to September 1, 2015, for degenerative disc disease of the cervical spine.

6. Entitlement to an initial compensable disability rating, prior to September 1, 2015, for headaches.

7. Entitlement to service connection for low back disorder.

8. Entitlement to service connection for left upper extremity radicular pain.

9. Entitlement to service connection for left lower extremity sciatic pain.

10. Entitlement to service connection for right lower extremity sciatic pain.

11. Entitlement to service connection for left shoulder disorder.

12. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 until October 1972 and from February 1991 until August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2011 and February 2013 of the Department of Veterans Affairs (VA), Regional Office (RO). In September 2016 the Board remanded the issues to afford the Veteran a Board hearing on the matters. A review of the claims folder reflects that the RO has complied with the remand instructions and the Veteran was provided a Board hearing in March 2017.

The issues of entitlement to a compensable rating for left ear hearing loss, entitlement to service connection for PTSD, entitlement to service connection for left upper extremity radicular pain, entitlement to service connection for left lower extremity sciatic pain, entitlement to service connection for right lower extremity sciatic pain, entitlement to service connection for left shoulder disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right ear hearing loss disability is related to his military service.

2. The Veteran's tinnitus is related to his military service.

3. The Veteran's low back disorder is related to his military service.

4. The Veteran's degenerative disc disease of the cervical spine has been manifested by forward flexion greater than 15 degrees, with no objective evidence of ankylosis or no incapacitating episodes.

5. Prior to September 1, 2015, the Veteran's headaches were not characterized by prostrating attacks.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

3. The criteria for service connection for low back disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

4. The criteria for an initial rating in excess of 20 percent degenerative disc disease of the cervical spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2017).

5. The criteria for an initial compensable disability rating, prior to September 1, 2015, for headaches, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.102, 3.103, 3.159, 3.321, 3.340, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for right hear hearing loss

The Veteran contends that he has right ear hearing loss related to his military service. Specifically, the Veteran asserts that his claimed right ear hearing loss is related to his active military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The question for the Board is whether the Veteran's right ear hearing loss is etiologically related to, or aggravated by, an in-service disease or injury.  

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's right ear hearing loss disability is etiologically related to, or aggravated by, his active military service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

A March 2017 private audiogram report revealed right ear pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
35
60


A January 2014 private audiogram report revealed right ear pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25 
30
30
30
45

Based on the foregoing, the Veteran has a right ear hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385.

A January 2011 VA examiner found that the Veteran had mild to severe sensorineural hearing loss in the right ear. The examiner concluded that the Veteran's bilateral hearing loss was most likely caused by or a result of military noise exposure. 

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for right ear hearing loss disability and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for right ear hearing loss disability is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for tinnitus

The Veteran contends that he has tinnitus related to his military service. Specifically, the Veteran asserts that his claimed tinnitus is related to his active military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The question for the Board is whether the Veteran's tinnitus is etiologically related to, or aggravated by, an in-service disease or injury.  

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's tinnitus is etiologically related to, or aggravated by, his active military service.

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has consistently asserted that he has had tinnitus since military service. In the January 2011VA examination report, the examiner found the Veteran to have a current diagnosis of tinnitus. Further, the examiner concluded that tinnitus is as likely as not a symptom associated with the Veteran's hearing loss. As such, the Board finds that service connection for tinnitus is warranted.

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for tinnitus and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for right ear hearing loss disability is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for low back disorder

The Veteran contends that he has a low back disorder related to his military service. Specifically, the Veteran asserts that his claimed low back disorder is related to his active military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The question for the Board is whether the Veteran's low back disorder is etiologically related to, or aggravated by, an in-service disease or injury.  

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's low back disorder is etiologically related to, or aggravated by, his active military service.

In an April 2017 private medical letter, the Veteran's physician notes the Veteran with multilevel degenerative disk disease of the lumbar spine. The examiner opined that the Veteran's current low back disorder is more likely than not a result of a direct injury during his military service. In providing the medical opinion, the private examiner noted the Veteran lifting heavy aircraft equipment during active military service. Additionally, the private physician noted the progressive nature of the Veteran's low back disorder, which has gotten worse with time.

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for low back disorder and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for right ear hearing loss disability is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to an initial rating in excess of 20 percent disabling, prior to September 1, 2015, for degenerative disc disease of the cervical spine.

In a February 2013 rating decision the Veteran was granted service connection for degenerative disc disease of the cervical spine. The RO provided the Veteran with an initial evaluation of 20 percent disabling, effective April 11, 2011, date of his claim. The Veteran disagreed with the initial disability rating and filed a notice of disagreement. In a June 2015 rating decision the RO severed the Veteran's service connection for degenerative disc disease of the cervical spine, effective September 1, 2015. The Veteran has not appealed the June 2015 rating decision. As such, the Board's discussion will focus on the issue of entitlement to an initial rating in excess of 20 percent disabling, prior to September 1, 2015, for degenerative disc disease of the cervical spine.


Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2016), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Multi-level degenerative arthritis and disc disease of the cervical spine

The Veteran's service-connected cervical spine disability has been rated as 20 percent disabling under Diagnostic Code 5242. 38 C.F.R. § 4.71a (2017). 

The general rating formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

In addition, intervertebral disc syndrome (IVDS) may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

Analysis

A March 2011 private medical report reflects the Veteran cervical spine had a forward flexion from 0 to 30 degrees, extension from 0 to 30 degrees, right lateral flexion from 0 to 15 degrees, left lateral flexion from 0 to 15 degrees, right lateral rotation at 50 degrees, and left lateral rotation at 45 degrees. The Veteran's combined range of motion of his cervical spine was 185 degrees.

A VA medical examination was obtained in January 2013. The VA examination reflected the Veteran's cervical spine had the following range of motion: forward flexion from 0 to 30 degrees, which was unchanged on repetitive testing; extension from 0 to 25 degrees, which was unchanged on repetitive testing; right lateral flexion from 0 to 10 degrees, which remained unchanged on repetitive testing; left lateral flexion from 0 to 10 degrees, which remained unchanged on repetitive testing; right lateral rotation 0 to 40 degrees, which remained unchanged on repetitive testing; and left lateral rotation 0 to 20 degrees, which remained unchanged on repetitive testing. The Veteran's combined range of motion of his cervical spine was135 degrees on repetitive testing.

Since the Veteran's cervical spine demonstrated a forward flexion greater than 15 degrees; a rating exceeding 20 percent is not warranted under DC 5242. A higher rating exceeding 20 percent is not warranted as the competent credible evidence does not indicate that the Veteran has forward flexion restricted to 15 degrees or less, or favorable ankylosis or unfavorable ankylosis of the entire cervical spine or entire spine.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Entitlement to an initial compensable disability rating, prior to September 1, 2015, for headaches.

In a February 2013 rating decision the Veteran was granted service connection for headaches. The RO provided the Veteran with zero percent (noncompensable) evaluation, effective April 11, 2011, date of his claim. The Veteran disagreed with the initial disability rating and filed a notice of disagreement. In a June 2015 rating decision the RO severed the Veteran's service connection for headaches, effective September 1, 2015. The Veteran has not appealed the June 2015 rating decision. As such, the Board's discussion will focus on the issue of entitlement to an initial compensable disabling, prior to September 1, 2015, for headaches.

Legal Criteria

The Veteran's migraine headaches are rated under DC 8100, which contemplates disability ratings for migraines. 38 C.F.R. § 4.124a, DC 8100 (2017).

Under Diagnostic Code 8100, the minimum noncompensable disability rating is warranted for migraines with less frequent attacks. 

A 10 percent disability rating is warranted for migraines resulting in characteristic prostrating attacks averaging one in two months over the last several months. 

A 30 percent disability rating is warranted for migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months. 

The maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.

Analysis

In a March 2011 private medical report, the Veteran reported experiencing migraine headache attacks averaging 4 episodes per month, lasting several to 48 hours. 

In the January 2013 VA medical examination report the examiner noted that the Veteran does not have a diagnosis of chronic headaches. Additionally, the medical report noted the Veteran as negative for prostrating attacks of headache pain.

Under DC 8100, a compensable rating is not warranted unless the evidence reflects the veteran with migraines with the characteristic of prostrating attacks averaging at least one every 1 months over several months. Important to note, the criteria requires for a veteran to experience prostrating headache attacks in order for a compensable rating to be warranted. Prostrating means causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities. M21-1, III.iv.4.G.7.b. Completely prostrating means extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities. Id.  Severe economic inadaptability denotes substantial work impairment, but it does not denote an inability to work. M21-1, III.iv.4.G.7.e.; Pierce v. Principi, 18 Vet. App. 440 (2004). Here the medical evidence does not reflect the Veteran with prostrating headache pain. Rather, the medical evidence notes the Veteran as negative for prostrating headaches. (See Janaury 2013 VA medical examination). Based on the above, the Board finds that an initial compensable rating  is not warranted.


ORDER

Entitlement to service connection for right hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for low back disorder is granted.

Entitlement to an initial rating in excess of 20 percent disabling, prior to September 1, 2015, for degenerative disc disease of the cervical spine is denied.

Entitlement to an initial compensable disability rating, prior to September 1, 2015, for headaches is denied.


REMAND

Entitlement to a compensable rating for left ear hearing loss

During the board hearing, the Veteran stated that his left ear hearing loss disability has gotten worse since his last VA examination. (See Board hearing transcript page 6). The last VA examination on record was conducted in January 2011. Based on the Veteran's statements that his left ear hearing loss disability have gotten worse, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Entitlement to service connection for PTSD

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his mental condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. Â§ 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has been treated for an acquired psychiatric condition. Furthermore, the Veteran contends that his psychiatric condition may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's current psychiatric condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for acquired psychiatric condition, to include PTSD.

Entitlement to service connection for left upper extremity radicular pain.

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his left upper extremity radicular pain. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has been treated for left upper extremity radicular pain. Furthermore, the Veteran contends that his for left upper extremity radicular pain may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's current for left upper extremity radicular pain, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for left upper extremity radicular pain.

Entitlement to service connection for left lower extremity sciatic pain.

The Veteran was provided a VA medical examination in January 2013 in regard to his service connection claim for left lower extremity sciatic pain. The January 2013 examiner concluded that the Veteran's bilateral sciatic pain was not caused by or the result of the Veteran's left leg pain that occurred in service. The examiner opined was based on the absence of an in-service medical diagnosis of bilateral sciatic pain. As the January 2013 medical opinion is basely merely on the absence of in-service treatment records, the Board finds the medical opinion to be inadequate and a supplemental opinion necessary.

Entitlement to service connection for right lower extremity sciatic pain.

The Veteran was provided a VA medical examination in January 2013 in regard to his service connection claim for left lower extremity sciatic pain. The January 2013 examiner concluded that the Veteran's bilateral sciatic pain was not caused by or the result of the Veteran's left leg pain that occurred in service. The examiner opined was based on the absence of an in-service medical diagnosis of bilateral sciatic pain. As the January 2013 medical opinion is basely merely on the absence of in-service treatment records, the Board finds the medical opinion to be inadequate and a supplemental opinion necessary.

Entitlement to service connection for left shoulder disorder.

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his left shoulder disorder. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. Â§ 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has been treated for a left shoulder disorder. Furthermore, the Veteran contends that his left shoulder disorder may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's current for left upper extremity radicular pain, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for left shoulder disorder.

Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).

The Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for TDIU while remanding the other issues on appeal. Specifically, the Board questions whether the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As the outcome of the claims on being remanded could have a significant impact on the Veteran's appeal for entitlement to TDIU, the Board finds these matters inextricably intertwined. The Board also notes that an undecided issue "inextricably intertwined" with an issue certified for appeal must be adjudicated prior to appellate review. Thus, the issue for entitlement to TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for the remaining claims on appeal; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Schedule the Veteran for a VA examination in regard to the claim for an increased rating for bilateral ear hearing loss disability. The examiner is requested to assess the current severity and all symptoms related to the Veteran's hearing loss disability. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. All pertinent findings should be reported.

3. Schedule the Veteran for a VA mental health examination in regard to the claims to service connection for PTSD and any acquired psychiatric disorder. The clinician is requested to furnish whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disorder related to, or aggravated by, his military service. Any opinion should include a complete rationale.

If the examiner concludes that the Veteran does have PTSD, the examiner must note the stressor. The noted stressor must be supported by credible evidence.

4. Schedule the Veteran for a VA medical examination in regard to the claims to service connection for left upper extremity radicular pain. The clinician is requested to furnish whether it is at least as likely as not (50 percent or greater) that the Veteran has left upper extremity radicular pain related to, or aggravated by, his military service. Any opinion should include a complete rationale.

5. Schedule the Veteran for a VA medical examination in regard to the claims to service connection for left shoulder disorder. The clinician is requested to furnish whether it is at least as likely as not (50 percent or greater) that the Veteran has a left shoulder disorder related to, or aggravated by, his military service. Any opinion should include a complete rationale.

6. Obtain a supplemental clinical opinion in regard to the claims to entitlement to service connection for bilateral lower extremity sciatic pain. The examiner is requested to furnish the following opinions:

a.) Is it at least as likely as not (50 percent or greater) that the Veteran has bilateral lower extremity sciatic pain related to, or aggravated by, his military service, and

b.) Is it at least as likely as not that the Veteran's bilateral lower extremity sciatic pain is related to, or aggravated by, any of his service connected disabilities, to include his now service-connected low back disability.

In providing the above medical opinions, the examiner is requested to review the entire claims folder and note that such review was completed.

7. Then, readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


